Citation Nr: 1011168	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  07-00 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected low back strain for the portion of the 
appeal prior to April 22, 2009.  

2.  Entitlement to an initial rating in excess of 20 percent 
for service-connected low back strain for the portion of the 
appeal beginning April 22, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to June 
1992 and from January 1999 to November 2004.  

This matter is before the Board of Veterans' Appeals (Board) 
following an August 2009 Board remand.  It was originally on 
appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

In April 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the Denver, Colorado 
RO.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  For the portion of the appeal period prior to April 22, 
2009, the Veteran's low back disorder was characterized by 90 
degrees flexion, pain on motion, but no fatigability, 
incoordination or weakness after repetitive testing.  

2.  From April 22, 2009, the Veteran's low back disorder was 
characterized by 50 degrees flexion, with intermittent pain, 
weakness and stiffness.   


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation higher than 10 
percent for service-connected low back strain have not been 
met or approximated for the portion of the appeal period 
prior to April 22, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5242, 5003 (2009).  

2.  The criteria for an initial evaluation higher than 20 
percent for service-connected low back strain have not been 
met or approximated for the portion of the appeal period from 
April 22, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5003 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

In August 2009, the Board remanded this matter to the RO to 
afford the Veteran a VA examination to determine the current 
severity of his service-connected low back strain.  A remand 
by the Board confers upon the Veteran, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  A VA examination was 
conducted in November 2009.  The VA examiner reviewed the 
claims file and described the current severity of the 
Veteran's low back disorder.  Accordingly, the Board finds 
there has been compliance with its August 2009 remand.    

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in correspondence dated in October 2004.  In that 
letter, the RO advised the Veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the Veteran.  The RO sent an additional 
notice letter in February 2005.  

In a correspondence dated in March 2006, the RO also informed 
the Veteran that when service connection is granted, a 
disability rating and effective date of the award is 
assigned.  The RO explained how the disability rating and 
effective date are determined.  Although the AOJ did not 
provide fully compliant notice until after initial 
adjudication of the claim, it readjudicated the claim and 
issued a statement of the case in October 2006 and 
supplemental statements of the case in November 2008 and 
January 2010.  The issuance of such notice followed by 
readjudication of the claim remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  The Board finds 
that in issuing this letter, the RO has satisfied the 
requirements of Dingess/Hartman.  

Here, the Veteran is challenging initial evaluations assigned 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  
Therefore, VA's duty to notify as to the issues on appeal has 
been satisfied.

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

The RO has satisfied VA's duty to assist.  The RO obtained 
the Veteran's service treatment records, including records 
from the University of Colorado Hospital, and private medical 
records from Kaiser Permanente.  The Veteran received his 
most recent VA examination in November 2009.  In that regard, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA examination 
obtained in this case is more than adequate, as it is 
predicated on a full reading of the medical records in the 
Veteran's claims file.  The VA physician considered all of 
the pertinent evidence of record and the statements of the 
Veteran and provided a detailed assessment of the current 
severity of the Veteran's disability.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).   

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal, and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claims files.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claim, and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When the initial 
evaluation is at issue, the Board must assess the entire 
period since the original claim was filed.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  When the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings, the Board must assign staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007) (finding that 
there was no basis for drawing a distinction between initial 
ratings and increased-rating claims for the purpose of 
applying staged ratings).  Here, staged ratings have already 
been assigned.    

Individual disabilities are assigned separate diagnostic 
codes.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower evaluation will be assigned.  38 
C.F.R. § 4.7.  All benefit of the doubt will be resolved in 
the Veteran's favor.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  Id.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45, DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

On September 26, 2003, the regulations governing spine 
disabilities changed.  Since the Veteran filed his original 
claim in September 2004, after the regulation change, this 
decision addresses only the new regulations. 

All disabilities of the cervical and thoracolumbar spine are 
to be rated under the General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula), unless the 
Veteran is service-connected for intervertebral disc 
syndrome.  In that case, the disability is evaluated under 
either the General Rating Formula or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in a higher rating.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

In regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the 
amended criteria provide that a 20 percent rating is 
warranted if the total duration is at least 2 weeks but less 
than 4 weeks during the past 12 months.  A 40 percent rating 
is warranted if the total duration is at least four weeks but 
less than six weeks during the past 12 months, and a 60 
percent rating is warranted if the total duration is at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  An incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Id.  The term "chronic orthopedic 
and neurologic manifestations" was defined as "orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so."  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).  
 
In regard to the second method of evaluation (General Rating 
Formula for Diseases and Injuries of the Spine), a 20 percent 
rating is warranted if forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees; or if the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  
These criteria are to be applied irrespective of whether 
there are any symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Id.  A 40 
percent rating requires evidence of forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a, General Rating Formula.

Normal flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of the thoracolumbar spine is 240 degrees.  38 C.F.R. 
§ 4.71a, Note (2).   
 
Any associated neurologic abnormalities, including, but not 
limited to bowel or bladder impairment, are to be evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, General Rating Formula, Note (1).  Here, the record is 
silent as to neurologic or other abnormalities associated 
with the Veteran's spine disability.  

When rating degenerative arthritis of the spine (Diagnostic 
Code 5242), in addition to consideration of rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine, rating for degenerative arthritis under Diagnostic 
Code 5003 should also be considered.  Diagnostic Code 5003 
provides that degenerative arthritis that is established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 percent and 10 percent ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a.

Analysis   

The Veteran's low back strain with degenerative joint disease 
was rated 10 percent disabling prior to April 22, 2009 and 20 
percent disabling from April 22, 2009 under Diagnostic Code 
5242.  

The record shows that the Veteran first complained of low 
back pain in June 1999 after physical training.  X-rays taken 
at that time were negative for low back abnormality.  Service 
treatment records show that the Veteran continued to complain 
of low back pain and underwent a left L4-5 and S1 dorsal 
ramus medial branch rhizotomy with radiofrequency in October 
2001.  During his Board hearing, the Veteran testified that 
his back pain returned three to four months after this 
procedure.  He had a repeat radiofrequency in May 2001, and 
he testified that his pain returned after a year and a half.  
There is no evidence of limited range of motion of the lumbar 
spine in service treatment records.

In the report of a December 2004 VA examination, the VA 
examiner noted lumbosacral tenderness and spasm.  Range of 
motion testing revealed forward flexion of 90 degrees, 
extension of 30 degrees, bilateral lateral flexion of 30 
degrees and bilateral rotation of 30 degrees.  The examiner 
noted that the Veteran had pain during range of motion 
testing.  There was no fatigability, incoordination, or 
weakness after repetitive testing.  However, the VA examiner 
noted that when the Veteran's pain is worse, he can lose at 
least 10 degrees of motion in all directions.  

During his April 2009 Board hearing, the Veteran complained 
of back pain which is worse with activity.  He stated that he 
cannot bend over to tie his shoes.  He can no longer perform 
activities that he once enjoyed, such as restoring cars, 
hiking, camping, and walking through museums.  He stated that 
he has flare-ups, but he has not been prescribed bed rest by 
a physician.  In fact, he stated that he does not often seek 
medical care.  Instead, he tries to avoid activities that 
will aggravate his disability.  He stated that his back 
disorder had increased in severity since his last VA 
examination.   

The Veteran underwent a second VA examination in November 
2009.  The Veteran complained of intermittent low back pain, 
weakness, and stiffness related to activity.  The pain did 
not radiate into his extremities.  He reported no 
incapacitating episodes which required bed rest during the 
past year.  He did report approximately one flare-up every 
six months, consisting of significant pain.  The examiner 
noted tenderness but noted no scoliosis or obvious muscle 
spasm.  Range of motion testing revealed 50 degrees flexion, 
30 degrees extension, 20 degrees bilateral side bending and 
20 degrees bilateral rotation, all without pain.  There was 
no change in active or passive range of motion during repeat 
testing and no additional loss of motion was observed due to 
pain, weakness, impaired endurance, incoordination, or 
instability.  The examiner diagnosed chronic low back 
degenerative joint disease and increased stiffness with 
decreased range of motion.  

Under the current regulations, the Veteran is not eligible 
for an evaluation under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, because he 
has never been prescribed bed rest.

Under the General Formula, the Veteran is not entitled to 
more than a 10 percent evaluation prior to April 22, 2009, as 
forward flexion during the December 2004 VA examination was 
90 degrees.  Also, the combined range of motion of the 
thoracolumbar spine was greater than 120 degrees.  The 
evidence supports a finding that the Veteran has degenerative 
arthritis for purposes of evaluation under Diagnostic Code 
5003.  He has been diagnosed with degenerative joint disease 
of the lumbosacral spine.  Since in this case, degenerative 
arthritis is rated on the basis of limitation of motion, a 
rating under Diagnostic Code 5003 also does not provide for 
higher than a 10 percent rating prior to April 22, 2009.  

In its January 2010 rating decision, the RO increased the 
Veteran's disability rating to 20 percent, effective April 
22, 2009, the date of the travel Board hearing during which 
the Veteran reported worsening symptoms.  Under the General 
Formula, the Veteran is not entitled to more than a 20 
percent rating from April 22, 2009, as forward flexion during 
the November 2009 VA examination was 50 degrees.  Also, there 
is no evidence that the Veteran has favourable ankylosis of 
the entire thoracolumbar spine. Again, since in this case, 
degenerative arthritis is rated on the basis of limitation of 
motion, a rating under Diagnostic Code 5003 also does not 
provide for higher than a 20 percent rating from April 22, 
2009.  

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illness proportionate 
to the severity of the several grades of disability.  Id.  In 
cases where either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral 
for an extraschedular rating as outlined in 38 C.F.R. § 
3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

Here, the Board finds that the ratings criteria reasonably 
describe the claimant's disability level and symptomatology.  
Moreover, the Veteran has not shown that his service-
connected lumbosacral spine disability causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitates any 
frequent period of hospitalization, such that application of 
the regular schedular standards is rendered impracticable. 
 See Id., see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); and Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  In 
fact, during his November 2009 VA examination, the Veteran 
reported that he has lost no work days because of his back.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extraschedular evaluation.  
Id.   

Further, the Board finds that the currently assigned 10 and 
20 percent ratings already contemplate any pain on limitation 
of motion and do not warrant an additional rating under 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board finds the staged rating and the effective dates 
assigned to be appropriate.  Fenderson v. West, 12 Vet. App. 
119 (1999), see also Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007).

In conclusion, for reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim of entitlement to an increased rating for 
his service-connected disability of the lumbosacral spine.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected low back strain for the portion of the 
appeal prior to April 22, 2009 is denied.  

Entitlement to an initial rating in excess 20 percent for 
service-connected low back strain for the portion of the 
appeal from April 22, 2009 is denied.  





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


